DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are cancelled.
Claims 25-44 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 25-44 are allowable over the prior art of record.
		The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of for a local manager that manages a first logical network configuration within a particular site, a method comprising or a non-transitory machine readable medium storing a local manager program which when executed by at least one processing unit manages a first logical network configuration within a particular site, the local manager program comprising sets of instructions for: from a global manager that manages a second logical network configuration spanning a plurality of sites, receiving a request for the first logical network configuration to add the particular site to the plurality of sites; modifying a set of entities of the first logical network configuration to incorporate the entities into the second logical network configuration; and transmitting the modified first logical network configuration to the global manager for the global manager to incorporate the first logical network configuration into the second logical network configuration in order to add the particular site to the plurality of sites managed by the global manager (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 25 and 35.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 1, 2022